THE STATE OF TEXAS
                                         MANDATE
TO THE 402ND DISTRICT COURT OF WOOD COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 25th
day of January, A.D. 2018, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Ronald Mullins, Appellant                                  No. 06-17-00134-CR

                     v.                                     Trial Court No. 20,229-2008

 The State of Texas, Appellee

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Ronald Mullins
pled “not true” to the allegation. As modified, the judgment of the trial court is affirmed.
       We further order that the appellant, Ronald Mullins, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 30th day of May, A.D. 2018.

                                                             DEBRA K. AUTREY, Clerk